
	
		I
		111th CONGRESS
		1st Session
		H. R. 2292
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Thompson of
			 California (for himself and Mr.
			 Blumenauer) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and Labor and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Public Health Service Act, and the Internal Revenue Code of 1986 to
		  require coverage of preventive care for children.
	
	
		1.Short titleThis Act may be cited as Healthy Kids for Healthy Futures Act of
			 2009.
		2.Coverage of
			 preventive care for children
			(a)Amendments of
			 ERISA
				(1)In
			 generalSubpart B of part 7 of title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at
			 the end the following:
					
						714.Coverage of
				preventive care for children
							(a)In
				generalA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				shall provide coverage for appropriate preventive care for each qualified
				dependent child of the participant.
							(b)Appropriate
				preventive careFor purposes
				of this section, the term appropriate preventive care means
				medical care which, under regulations prescribed by the Secretary of Health and
				Human Services, in consultation with the Secretary and the Secretary of the
				Treasury, meets the most recent Bright Futures Guidelines for Health
				Supervision of Infants, Children, and Adolescents.
							(c)Qualified
				dependent childFor purposes of this section, the term
				qualified dependent child means a child of the participant
				who—
								(1)is not more than
				18 years of age, and
								(2)is a dependent
				child, under the terms of the plan or coverage, of the participant.
								(d)Cost-sharing
				prohibitedA group health plan and health insurance coverage
				provided in connection with a group health plan may not impose deductibles,
				copayments, coinsurance, or other cost-sharing in relation to services provided
				pursuant to the requirements of subsection (a).
							(e)Certain coverage
				restrictions prohibitedA group health plan, and a health
				insurance issuer providing coverage in connection with a group health plan, may
				not—
								(1)deny to a
				participant or beneficiary eligibility, or continued eligibility, to enroll or
				to renew coverage under the terms of the plan solely for the purpose of
				avoiding the requirements of this section, or
								(2)penalize, or
				otherwise reduce or limit the reimbursement of, an attending provider, or
				provide incentives (monetary or otherwise) to an attending provider, so as to
				induce the provider to provide care to a beneficiary in a manner inconsistent
				with this section.
								(f)Allowance for
				level or type of provider reimbursementNothing in this section
				shall be construed to prevent a group health plan or a health insurance issuer
				providing health insurance coverage in connection with a group health plan from
				negotiating the level and type of reimbursement with a provider for care
				provided in accordance with this section.
							(g)NoticeA
				group health plan, and a health insurance issuer providing health insurance
				coverage in connection with a group health plan, shall provide notice to each
				participant and beneficiary under such plan regarding the coverage required by
				this section in accordance with regulations which shall be promulgated by the
				Secretary, in consultation with the Secretary of Health and Human Services and
				the Secretary of the Treasury. Such notice shall be in writing and prominently
				positioned in any literature or correspondence made available or distributed to
				participants and beneficiaries by the plan or issuer on an annual or other more
				frequent periodic basis.
							(h)Relation to
				State lawsNothing in this section shall be construed to preempt
				or otherwise limit any State law with respect to health insurance coverage that
				requires more extensive coverage than is otherwise required under this
				section.
							.
				(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 713 the following new
			 item:
					
						
							Sec. 714. Coverage of preventive care for
				children.
						
						.
				(b)Amendments to
			 the Public Health Service Act
				(1)Group
			 marketsSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following new section:
					
						2707.Coverage of
				preventive care for children
							(a)In
				generalA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				shall provide coverage for appropriate preventive care for each qualified
				dependent child of the participant.
							(b)Appropriate
				preventive careFor purposes
				of this section, the term appropriate preventive care means
				medical care which, under regulations prescribed by the Secretary, in
				consultation with the Secretary of Labor and the Secretary of the Treasury,
				meets the most recent Bright Futures Guidelines for Health Supervision of
				Infants, Children, and Adolescents.
							(c)Qualified
				dependent childFor purposes of this section, the term
				qualified dependent child means a child of the participant
				who—
								(1)is not more than
				18 years of age, and
								(2)is a dependent
				child, under the terms of the plan or coverage, of the participant.
								(d)Cost-sharing
				prohibitedA group health plan and health insurance coverage
				provided in connection with a group health plan may not impose deductibles,
				copayments, coinsurance, or other cost-sharing in relation to services provided
				pursuant to the requirements of subsection (a).
							(e)Certain coverage
				restrictions prohibitedA group health plan, and a health
				insurance issuer providing coverage in connection with a group health plan, may
				not—
								(1)deny to a
				participant or beneficiary eligibility, or continued eligibility, to enroll or
				to renew coverage under the terms of the plan solely for the purpose of
				avoiding the requirements of this section, or
								(2)penalize, or
				otherwise reduce or limit the reimbursement of, an attending provider, or
				provide incentives (monetary or otherwise) to an attending provider, so as to
				induce the provider to provide care to a beneficiary in a manner inconsistent
				with this section.
								(f)Allowance for
				level or type of provider reimbursementNothing in this section
				shall be construed to prevent a group health plan or a health insurance issuer
				providing health insurance coverage in connection with a group health plan from
				negotiating the level and type of reimbursement with a provider for care
				provided in accordance with this section.
							(g)NoticeA
				group health plan, and a health insurance issuer providing health insurance
				coverage in connection with a group health plan, shall provide notice to each
				participant and beneficiary under such plan regarding the coverage required by
				this section in accordance with regulations which shall be promulgated by the
				Secretary of Labor, in consultation with the Secretary and the Secretary of the
				Treasury. Such notice shall be in writing and prominently positioned in any
				literature or correspondence made available or distributed to participants and
				beneficiaries by the plan or issuer on an annual or other more frequent
				periodic basis.
							(h)Relation to
				State lawsNothing in this section shall be construed to preempt
				or otherwise limit any State law with respect to health insurance coverage that
				requires more extensive coverage than is otherwise required under this
				section.
							.
				(2)Individual
			 marketSubpart 3 of part B of title XXVII of such Act (42 U.S.C.
			 300gg–51 et seq.) is amended by adding at the end the following new
			 section:
					
						2753.Coverage of
				preventive care for childrenThe provisions of section 2707 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
						.
				(c)Amendments to
			 the Internal Revenue Code
				(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 (relating to other group health plan requirements) is amended by
			 inserting after section 9812 the following new section:
					
						9813.Coverage of
				preventive care for children
							(a)In
				generalA group health plan shall provide coverage for
				appropriate preventive care for each qualified dependent child of the
				participant.
							(b)Appropriate
				preventive careFor purposes
				of this section, the term appropriate preventive care means
				medical care which, under regulations prescribed by the Secretary of Health and
				Human Services in consultation with the Secretary and the Secretary of Labor,
				meets the most recent Bright Futures Guidelines for Health Supervision of
				Infants, Children, and Adolescents.
							(c)Qualified
				dependent childFor purposes of this section, the term
				qualified dependent child means a child of the participant
				who—
								(1)is not more than
				18 years of age, and
								(2)is a dependent
				child, under the terms of the plan or coverage, of the participant.
								(d)Cost-sharing
				prohibitedA group health plan may not impose deductibles,
				copayments, coinsurance, or other cost-sharing in relation to services provided
				pursuant to the requirements of subsection (a).
							(e)Certain coverage
				restrictions prohibitedA group health plan may not—
								(1)deny to a
				participant or beneficiary eligibility, or continued eligibility, to enroll or
				to renew coverage under the terms of the plan solely for the purpose of
				avoiding the requirements of this section, or
								(2)penalize, or
				otherwise reduce or limit the reimbursement of, an attending provider, or
				provide incentives (monetary or otherwise) to an attending provider, so as to
				induce the provider to provide care to a beneficiary in a manner inconsistent
				with this section.
								(f)Allowance for
				level or type of provider reimbursementNothing in this section
				shall be construed to prevent a group health plan or a health insurance issuer
				providing health insurance coverage in connection with a group health plan from
				negotiating the level and type of reimbursement with a provider for care
				provided in accordance with this section.
							(g)NoticeA
				group health plan shall provide notice to each participant and beneficiary
				under such plan regarding the coverage required by this section in accordance
				with regulations which shall be promulgated by the Secretary of Labor, in
				consultation with the Secretary and the Secretary of Health and Human Services.
				Such notice shall be in writing and prominently positioned in any literature or
				correspondence made available or distributed to participants and beneficiaries
				by the plan or issuer on an annual or other more frequent periodic
				basis.
							(h)Relation to
				State lawsNothing in this section shall be construed to preempt
				or otherwise limit any State law with respect to health insurance coverage that
				requires more extensive coverage than is otherwise required under this
				section.
							.
				(2)Conforming
			 amendmentThe table of sections for subchapter B of chapter 100
			 of such Code is amended by inserting after the item relating to section 9812
			 the following new item:
					
						
							Sec. 9813. Coverage of preventive care for
				children.
						
						.
				(d)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 plan years beginning on or after January 1, 2010.
			(e)Initial
			 noticeEach group health plan and health insurance issuer to
			 which the notice requirements of section 714(g) of the Employee Retirement
			 Income Security Act of 1974, section 2707(g) of the Public Health Service Act,
			 or section 9813(g) of the Internal Revenue Code of 1986 apply shall be deemed
			 not in compliance with such requirements with respect to the first plan year
			 beginning on or after January 1, 2010, unless, not later than January 1, 2010,
			 the plan or issuer includes the information described in such section in a
			 notice which is provided to each participant and beneficiary in writing.
			3.
			 Coverage of preventative care for children under health savings
			 accounts
			(a)In
			 generalParagraph (2) of
			 section 223(c) of the Internal Revenue Code of 1986 (defining high deductible
			 health plan) is amended by adding at the end the following new
			 subparagraph:
				
					(E)Special rule for
				preventative care for children
						(i)In
				generalA plan shall not be treated as a high deductible health
				plan unless such plan meets the requirements of section 9813 (relating to
				coverage of preventative care for children).
						(ii)Plan treated as
				group health planFor purposes of clause (i), the plan shall be
				treated as a group health
				plan.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
